BRF S.A. A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 EXTRACT OF THE MINUTES OF THE 1 st /14 ORDINARY MEETING OF THE BOARD OF DIRECTORS DATE, PLACE AND TIME: January 30, 2014 at 09:00 a.m. at Rua Hungria, 1400 – 5 th floor, São Paulo, SP. CHAIR: Abilio Diniz, Chairman; Edina Biava, Secretary. ATTENDANCE: The majority of the members . 1. Divestments – The conditions established for the sale of a total of 21 properties were approved as per the list of properties in attachment 1. 2. Creation of a subsidiary – the opening of a new company in Austria was approved, a subsidiary of BRF Gmbh, registered at Guglgasse 15/3B/6g, 1110 Vienna – Austria. 3. Nomination of new members of the Deliberative Council of BRF Previdência Privada – The nominations proposed for the Deliberative Council of BRF Previdência Privada were approved: Fabio Luis Mendes Mariano was appointed as effective member replacing Leopoldo Viriato Saboya; the following were appointed as alternate members: Marcos Badollato and Carlos Alberto Barzotto replacing Mauricio Angelo Cherubin and Cleomar Luis Piola, respectively. 4. Other internal company matters. São Paulo, January 30, 2014. ABILIO DINIZ, Chairman; SÉRGIO RICARDO SILVA ROSA, Vice Chairman; CARLOS FERNANDO COSTA; DÉCIO DA SILVA; JOSÉ CARLOS REIS MAGALHÃES NETO; LUIZ FERNANDO FURLAN; MANOEL CORDEIRO SILVA FILHO; PAULO ASSUNÇÃO DE SOUSA; SIMON CHENG. EDINA BIAVA Secretary Attachment 1 Nº CITY FU PROPERTY FULL ADDRESS REGISTRATION LAND CONSTRUCTED AREA (M2) 1 Taio SC Animal Feed Distribution Warehouse Rod. SC 422 Km 2,5, Fundos, Bairro Bruno Heidrich 9978 28,000 856.54 2 Guarapuava PR Grain Collection Station Rua Saldanha Marinho, 3535 Bairro dos Estados CEP: 85035-160 Guarapuava (PR) 2110, 2111, 2112, 2113, 2114, 11455, 11817, 11837, 12014, 12659, 15686 75,189 8,395 3 Pato Branco PR Grain Collection Station BR 158 km 339 nº5.100 CEP:85503-300 Pato Branco (PR) 8602 38,868 3,585 4 Pato Branco PR Grain Collection Station Via lateral Dorico Tartari, 4730 CEP: 85503-300 Pato Branco (PR) 12217 12,164 3,146 5 Quilombo SC Rural Land Lote Urbano nº 11A 540m 3211 540 - 6 Nova Mutum MT Land for Housing Av. das Águias Quadra 115 Lote 21 Bairro Jardim das Orquídeas 5491 1,000 - 7 Nova Mutum MT Land for Housing Av. das Águias Quadra 115 Lote 22 Bairro Jardim das Orquídeas 5492 1,000 - 8 Campo Verde MT Land Rodovia MT 140 distante 5 Km de Campo verde em direção a Chapada dos Guimarães. 2310 230 he 70 9 Campo Verde MT Rural Land Rodovia MT 251 distante 12 Km de Campo verde em direção a Chapada dos Guimarães. 6074 25 he - 10 Videira SC Rural Land Rod SC 456, Km 15, Tangara/Campos Novos (SC) 4953 155 he - 14647 11 Concórdia SC Rural Land Linha Alto Suruvi-Lt.rural, 2306. Concórdia (SC) 9337 86 he - 12 Toledo PR Rural Land Estrada Toledo a Ouro Verde S/N - Bairro Linha Sanga Funda, Toledo (PR) - CEP 85.900-900 - Central de Inseminação Lote 02 e 03 Conj. Central 11538 242 he 1,126 13 Lucas do Rio Verde MT Rural Land Lote Rural B-1, Gleba Rio Verde, 0 - BR 163, KM 703, Zona Rural de Sorriso (MT) 4994 61 he - 26824 14 Lucas do Rio Verde MT Land Estrada linha 1, setor 01 lote 15D Município: Lucas do Rio Verde (MT) CEP: 78.455-000 (entrada MT 449 km 6) 9122 - 392 3 he - 15 Tupaciguara MG Land Rod.Br.452 Km 82 à direita + 07 Km - Zona Rural – Uberlândia (MG) (Endereço Centralizado) 12908 565 he - Uberlândia 16 Cascavel PR Farm Estrada entre Toledo e Cascavel BR 467, lote rural nrº 20 e 27, da 2º parte do 7º perímetro, gleba Lopeí Cascavel (PR) 11196 / 40618 130 he - 17 Videira SC Farm Rua Farroupilha, s/nº. 2561 165 he - 18 Indaial SC Rural Land Estrada Geral Ilse Pequena, S/N, Bairro Warnow, CEP 89.130-000 - Indaial (SC) 21422 183,020 - 19 Goiânia GO Land with a commercial building Av. C-107 (Chile), Qd.310 Lts .05/06 e 07. Jd. America Goiânia(GO) 123015 1,560 275 20 Ponta Grossa PR Land Bairro Neves - ao lado matadouro municipal 1772 400 - 21 Itajaí SC Commercial branch with cold storage chamber Rua Otto Hoier,134, São Vicente (SC) 2706 - 20421 17,841.30 2,277.39
